Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
Applicant amended the claim language to include "based on a visual characteristic of the 3D object”. 
The specification at [0038] recites using color, which is a visual characteristic. However, Examiner is unable to find additional teachings related to other visual characteristics. Therefore there does not appear to be proper support for the broader “visual characteristics” which could include things like shape, opacity, texture, or other visual characteristics since only color is recited. 
3D objects have a visual order, in other words some objects are of different depths and may enclose other objects. Arques hides an outer object to reveal an inner object. Under a broadest reasonable interpretation, a visual characteristic may refer to some form of depth/visibility, such that the characteristic is merely “currently visible” or similar.
Areas that need further searching: Medical imaging which uses density (which may be assigned a color) to categorize types of tissue/objects and allows a user to hide tissue/objects. Assembly using 3D models (for example for building airplanes).
Prior art found during the AFCP 2.0 search includes: 
20160378099 – “By hiding only a portion of item 138, user 122 may be able to selectively remove sub-items, which may enhance the fidelity of the process.”

    PNG
    media_image1.png
    338
    506
    media_image1.png
    Greyscale

For these reasons, the case is not found to be in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616